DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 12, 14, 20-22, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended limitation (claim 1) reading “wherein the camera continuously adjusts its zoom based on the distance information provided by the rangefinder such that the camera automatically zoom-in in a continuous manner as the target object moves away from the camera and automatically zooms-out in a continuous manner as the object moves closer to the camera” is considered new matter. Applicant’s original disclosure does not provide support for (1) continuous adjustment of the zoom based on distance information, (2) zooming-in of the camera in a continuous manner as a target object moves away from the camera, or (3) zooming-out of the camera in a continuous manner as the target object moves closer to the camera. There is no description of such continuous zooming in the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 14, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (2016/0069644) in view of Gordon (7194204) and further in view of Wilson (5388005).
In reference to claim 1, Bell discloses a system for a weapon comprising:
a rangefinder mounted on weapon (paragraph 285, “rangefinder”; paragraph 200);
a scope operatively coupled to the rangefinder (figures, e.g. figure 14C-2; paragraph 285, “scope”),
wherein the scope is manually configured to initially frame an object that is moving (paragraph 285 makes clear that the user may manually aim the scope at a target, and thus, initially frame the target; paragraph 251 makes clear that the system can be used for moving targets),
wherein the rangefinder continuously determines a distance to a target object and provides the distance information to the scope that is indicative of the continuously determined distance to the target object (paragraph 251 makes clear that the processor continuously updates the relative point of aim coordinate-point of impact coordinate positions, and thus, the rangefinder clearly provides the processor with continuously determined distance information; this conclusion is further supported by figure 14C-1 and paragraph 198, which make clear that the rangefinder is part of the ballistic parameter device; paragraphs 248 and 249, which make clear that ballistic parameters, e.g., distance, are used by the processor to determine relative point of aim coordinate-point of impact coordinate positions); and
wherein the scope continuously adjusts its zoom based on the distance information provided by the rangefinder such that the camera automatically zooms-in in a continuous manner as the target object moves away from the camera and automatically zooms-out as the target object moves closer to the camera (paragraph 82 discloses that a point of impact coordinate (POIC) is associated with a set of parameters (SOP); paragraph 82 provides an exemplary SOP that includes distance, wind speed, and temperature; paragraphs 240 and 285 make clear that a plurality of POICs can be recorded by the system or obtained via software; paragraphs 278 and 285 disclose that a shooter can record a preferred zoom-magnification/focus setting for each recorded (POIC) or obtain the same via software; paragraph 285 makes clear that the system can continuously perform auto-zoom-focus that is based on the continuously determined distance indicated by the rangefinder and the POICs and associated zoom-magnification/zoom settings, i.e., visual settings, which are either recorded by a user or obtained via software or shareware downloads; the final “wherein” clause of claim 1, lines 9-15, constitutes a functional limitation of the claim, and the scope of Bell is clearly capable of zooming-in and zooming-out in a continuous manner, as claimed, since the system of Bell is disclosed as capable of receiving POIC and associated zoom-magnification/zoom settings via software download—a software download of such information can reasonably constitute a large enough dataset, and/or an algorithm to determine such, to effect continuous zooming as the continuously determined distance is provided to the system via the rangefinder).

Thus, Bell discloses the claimed invention, except for (1) wherein the scope constitutes a recording device that comprises a camera, wherein the camera is mounted on a weapon and (2) wherein the automatic zoom zooms-in when the object has moved away from the camera and zooms-out when the object has moved closer to the camera.
Regarding (1), Gordon teaches that it is known to configure a scope as a camera, in order to allow a user to capture still images and video of the field of view of the scope (abstract; column 6, second paragraph). Thus, it would have been obvious to a person of ordinary skill in the art to configure the scope of Bell as a camera, in order to allow a user to capture still images and video of the field of view of the scope.
Regarding (2), Wilson teaches that it is known to be generally desirable to zoom-in on a target as the distance between the target and user increases and to zoom-out from a target as the distance between the target and the user decreases, in order to maintain a scope picture that facilitates effective aiming (column 1, lines 15-23). Further, it is reiterated that the scope of Bell is disclosed as automatically zooming-in in response to the distance information provided by the rangefinder, in accordance with the system’s programming, and automatically zooming-out in response to the distance information provided by the rangefinder, in accordance with the system’s programming, as set forth above. Bell does not provide an exhaustive list of specific programming instructions, since the system is flexible enough to be programmed in a great number of ways (see above-cited portions of Bell). Thus, it would have been obvious to one of ordinary skill in the art to program the scope system of Bell such that it automatically zooms-in in response to the distance information provided by the rangefinder indicating that the object has moved away from the camera, and automatically zooms-out in response to the distance information provided by the rangefinder indicating that the object has moved closer to the camera, in order to maintain a scope picture that facilitates effective aiming.

In reference to claims 2 and 3, Bell in view of Gordon and further in view of Wilson (“the modified Bell”) makes obvious the claimed invention (Bell, paragraph 172 and 203, “wired-based link or a wireless link,” “wired or wireless links”).

In reference to claim 4, the modified Bell makes obvious the claimed invention, since Bell makes clear that the rangefinder may be made non-integral with the scope (paragraph 198, rangefinder 610).

In reference to claims 12 and 14, the modified Bell makes obvious the claimed invention (Bell, figures 13C-1 and 14C-2 both show that the scope can transmit captured images to wearable devices; Gordon also discloses that the camera can transmit images as claimed in column 9, first paragraph).



In reference to claim 20, the modified Bell makes obvious the claimed invention, since the weapon sight is an unclaimed structure. The camera of the modified Bell is clearly capable of being positioned and/or adjusted to have a “similar field of view” relative to a sight of the weapon, since the field of view of the camera is adjustable; the term “similar” renders the claim limitation rather broad, as the examiner considers similar fields of view as having only some overlap, and both fields of view are used for aiming downrange.

In reference to claim 21, the modified Bell makes obvious the claimed invention, as set forth above in the reference to claim 1 (also see Bell, para. 278 and 285).

In reference to claim 22, the modified Bell makes obvious the claimed invention, since the rangefinder and camera are both capable of being mounted to a weapon with a sight line of the rangefinder to the target object and a sight line of the camera to the target object differing an aiming sight line of the weapon to the target object, e.g., an aiming sight line of iron sight of the weapon. It is noted that neither the weapon nor the aiming sight line of the weapon is positively required by the claim; the claimed system need only be capable of being mounted to a weapon having a weapon sight line, e.g., a sight line along iron sights of the weapon.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Bell further in view of Lacorte.
The modified Bell makes obvious the claimed invention, except for a trigger of the rangefinder, as claimed. However, Lacorte teaches that it is known to provide a range finder with a trigger that causes the rangefinder to continuously determine a distance to a target when pressed, in order to allow for dynamic ranging of a target that provides up-to-the-moment range data for the target, e.g., if the target is moving, the range will be changing (or if the target is large, portions of said target may be disposed at different ranges; paragraph 19, esp. last). Thus, it would have been obvious to a person of ordinary skill in the art to provide the rangefinder of Bell with a trigger that causes the rangefinder to continuously determine a distance to a target when pressed, in order to allow for dynamic ranging of a target that provides up-to-the-moment range data for the target, e.g., if the target is moving, the range will be changing (or if the target is large, portions of said target may be disposed at different ranges).

Claims 5, 13, 17, 18, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg (2002/0071050) in view of Miyazawa et al. (4942417; “Miyazawa”).
In reference to claim 17, Holmberg discloses a weapon system, comprising:
a rangefinder (element 304; paragraph 26);
a weapon having a weapon aim point (paragraph 34 and figure 5, barrel 98 of a firearm; figure 6, bow 500);
a camera separate and distinct from any weapon sight of the weapon and mounted to the weapon such that a sight line of the camera differs from any weapon sights of the weapon to the target object (figure 5, camera 400; figure 6, camera 400);
wherein the rangefinder determines a distance of the camera to a target object and provides distance information to the camera that is indicative of the distance to the target object (paragraphs 7, 23, and 25).
Thus, Holmberg discloses the claimed invention, except for (1) one or more weapon sights aligned with the weapon aim point, wherein a sightline of the weapon sight differs from the sight line of the camera and (2) the camera automatically zooms-in in response to the distance information provided by the rangefinder indicating that the target object has moved away from the camera, and automatically zooms-out in response to the distance information provided by the rangefinder indicating that the target object has moved closer to the camera.
Regarding (1) Holmberg discloses that the camera can be mounted to either one of a firearm (figure 5) or a bow (figure 6). Further, the examiner takes Official Notice that it is well known to provide a firearm with at least one weapon sight mounted atop a barrel of the firearm, in order to provide a sight line aligned with an aim point of the firearm, in order to provide a means for aiming firearm; the examiner takes Official Notice that it is known to provide a bow with at least one weapon sight disposed at a location above the level of a nocked arrow, in order to provide a means for aiming the bow. Thus, it would have been obvious to one of ordinary skill in the art to provide the firearm of Holmberg with at least one weapon sight mounted atop a barrel of the firearm, in order to provide a sight line aligned with an aim point of the firearm, in order to provide a means for aiming firearm. Further, it would have been obvious to one of ordinary skill in the art to provide the bow of Holmberg with at least one weapon sight disposed at a location above the level of a nocked arrow, in order to provide a means for aiming the bow.
Regarding (2), Miyazawa teaches that it is known to configure a camera having a rangefinder such that the camera automatically zooms-in in response to distance information provided by the rangefinder indicating that the target object has moved away from the camera, and automatically zooms-out in response to distance information provided by the rangefinder indicating that the target object has moved closer to the camera, in order to automatically provide a desired framing of the target object regardless of the distance of the object from the camera (column 2, lines 9-23; column 4, lines 1-39 and 57-67; column 7, lines 27-32). Thus, it would have been obvious to one of ordinary skill in the art to configure the camera/rangefinder of Holmberg such that the camera automatically zooms-in in response to distance information provided by the rangefinder indicating that the target object has moved away from the camera, and automatically zooms-out in response to distance information provided by the rangefinder indicating that the target object has moved closer to the camera, in order to automatically provide a desired framing of the target object regardless of the distance of the object from the camera.

In reference to claim 5, Holmberg in view of Miyazawa (the modified Holmberg) makes obvious the claimed invention, since the rangefinder can be integrated as a part of the camera and, thus, triggered by powering on the camera (Holmberg: rangefinder disclosed as integrated with camera).
In reference to claim 13, the modified Holmberg makes obvious the claimed invention, as set forth above in the reference to claim 17.
In reference to claim 18, the modified Holmberg makes obvious the claimed invention, except for a helmet display and a wireless transceiver that transmits captured images to the helmet display. However, the examiner takes Official Notice that it is well-known to provide a firearm mounted camera with a transceiver that transmits captured images to a helmet display, in order to provide a user with a means for viewing captured images without having to look down at a separate display and away from a target scene. Thus, it would have been obvious to one of ordinary skill in the art to provide the system made obvious by the modified Holmberg with a helmet display and a wireless transceiver that transmits captured images to the helmet display, in order to provide a user with a means for viewing captured images without having to look down at a separate display and away from a target scene.
In reference to claim 24, the modified Holmberg makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 26, the modified Holmberg makes obvious the claimed invention, as set forth above in the reference to claim 1 (the rangefinder is mounted with the camera, which is below the sight line of any weapon sight of the weapon).

Claims 9 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Holmberg further in view of Lacorte.
In reference to claim 23, the modified Holmberg makes obvious the claimed invention, except for a trigger of the rangefinder, as claimed. However, Lacorte teaches that it is known to provide a range finder with a trigger that causes the rangefinder to continuously determine a distance to a target when pressed, in order to allow for dynamic ranging of a target that provides up-to-the-moment range data for the target, e.g., if the target is moving, the range will be changing (or if the target is large, portions of said target may be disposed at different ranges; paragraph 19, esp. last). Thus, it would have been obvious to a person of ordinary skill in the art to provide the rangefinder of Holmberg with a trigger that causes the rangefinder to continuously determine a distance to a target when pressed, in order to allow for dynamic ranging of a target that provides up-to-the-moment range data for the target, e.g., if the target is moving, the range will be changing (or if the target is large, portions of said target may be disposed at different ranges).
In reference to claim 9, the modified Holmberg makes obvious the claimed invention, as set forth above in the reference to claim 23. It is noted that a rangefinder that continuously monitors target range will determine multiple distances to the target in a sequential manner, e.g., if the target is moving, the range will be changing (or if the target is large, different portions of said target may be disposed at different ranges, and the rangefinder will determine multiple distances as it is swept across said different portions).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Holmberg further in view of Campbell (2019/0301833).
In reference to claim 15, the modified Holmberg makes obvious the claimed invention, except for horizontal and vertical adjustments of the camera. However, Campbell teaches that it is known to provide a weapon mounted camera with horizontal and vertical adjustments, in order to adjust the aim point of the camera to provide a desired view (figure 7B, adjustments 1015). Thus, it would have been obvious to one of ordinary skill in the art to provide the camera of the modified Holmberg with horizontal and vertical adjustments, in order to adjust the aim point of the camera to provide a desired view.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Holmberg in view of Liu et al. (2019/0339595).
The modified Holmberg makes obvious the claimed invention, except for wherein the camera comprises one or more lenses that move independently of a housing of the camera and can rotate almost 360 degrees to track, independently of the one or more weapon sights, the target object that is moving. However, Liu teaches that it is known to form a camera with one or more lenses that move independently of a housing of the camera and can rotate almost 360 degrees to track a target object that is moving, in order to provide enhanced image stability (figure 1, camera lens 7a, housing 1a). Thus, it would have been obvious to one of ordinary skill in the art to form the camera of the modified Holmberg with one or more lenses that move independently of a housing of the camera and can rotate almost 360 degrees to track a target object that is moving, in order to provide enhanced image stability.


Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. Specifically, regarding claim 1, Applicant argues that the modified Bell fails to render obvious a rangefinder that continuously determines a distance to a target object. The examiner respectfully disagrees. Applicant’s attention is directed to paragraph 251 of Bell, which clearly discloses that the processor “may continuously…update the relative POAC-POIC positions.” Further, Applicant’s attention is directed to the rejection of claim 1, above, which clearly describes how Bell relies upon distance information from the rangefinder in order to update the relative POAC-POIC positions. It follows that continuous updating of the relative POAC-POIC positions requires continuously determined distance information from the rangefinder.
Applicant also argues that the modified Bell fails to render obvious that the camera continuously adjusts its zoom based on the distance information provided by the rangefinder. The examiner respectfully disagrees. Applicant’s attention is directed to paragraph 285 of Bell, which clearly discloses that auto-mode of the system provides continuous adjustment of the zoom based on distance information, i.e., a user simply aims at whatever target he wants, and the system automatically adjusts the zoom for that distance—with such functionality occurring continuously through time. As soon as the shooter changes aim to a different target, the system automatically adjusts zoom level for that target’s distance, i.e., the system is continuously monitoring aimpoint and target distance to achieve the disclosed “auto-mode.”
Applicant also argues that the modified Bell fails to render obvious that the camera automatically zooms-in (zooms-out) in a continuous manner. The examiner respectfully disagrees. It is noted that he final “wherein” clause of claim 1 (lines 9-15) merely constitutes a functional limitation of the claim. In other words, the clause defines the invention by what it does NOT what it is. As such, in order to meet the limitation, the modified Bell need only be capable of functioning in the claimed manner. The examiner asserts that the modified Bell is clearly capable of functioning in the claimed manner. 
Looking at Bell, paragraph 82 discloses that a point of impact coordinate (POIC) is associated with a set of parameters (SOP); paragraph 82 provides an exemplary SOP that includes distance, wind speed, and temperature; paragraphs 240 and 285 make clear that a plurality of POICs can be recorded by the system or obtained via software. Paragraphs 278 and 285 disclose that a shooter can record a preferred zoom-magnification/focus setting for each recorded (POIC) or obtain the same via software. Paragraph 285 makes clear that the system can continuously perform auto-zoom-focus that is based on the continuously determined distance indicated by the rangefinder and the POICs and associated zoom-magnification/zoom settings, i.e., visual settings, which are either recorded by a user or obtained via software or shareware downloads. The final “wherein” constitutes a functional limitation of the claim, and the scope of Bell is clearly capable of zooming-in and zooming-out in a continuous manner, as claimed, since the system of Bell is disclosed as capable of receiving POIC and associated zoom-magnification/zoom settings via software download—a software download of such information can reasonably constitute a large enough dataset, and/or an algorithm to determine such, to effect continuous zooming as the continuously determined distance is provided to the system via the rangefinder. Thus, the examiner asserts that a person of ordinary skill in the art would at once recognize that the system of Bell is capable of functioning in the manner set forth in the final “wherein” clause of claim 1.
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641